Order entered on December 28, 1960 granting defendants-respondents’ motion to consolidate the two above-entitled actions to the extent of ordering a joint trial of the issues therein, and order entered on December 23, 1960, granting defendants-respondents’ motion to strike the action entitled “ Fass & Wolper, Inc., Plaintiff, against Louis Harrow, William Meyer and Joseph J. Schwartz, Defendants ” from the Trial Calendar, and by the plaintiffs-appellants Jules Reiner, doing business as Reiner Realty Co., and Leon Wasserman, doing business as Leon Wasserman Company from the aforesaid order entered on December 28, 1960, granting defendants-respondents’ motion to consolidate the two above-entitled actions to the extent of ordering a joint trial of the issues therein, unanimously affirmed, with $20 costs and disbursements to the respondents. No opinion. ‘Concur — Botein, P. J., Rabin, McNally and Stevens, JJ.